DETAILED ACTION
Notice to Applicant
Claims 11-21 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (US 2010/0190050 to Ochi et al.).
	Regarding Claim 11, Ochi teaches:
a cell connector for a battery module connecting cell poles of at least two battery cells stacked in a stacking direction (Fig. 11, para 0005)
a one-part, L-profile-shaped angled strip which is slotted perpendicular to the stacking direction in regions, the strip being arrangeable on an edge which extends in the stacking direction and is formed between a top side where the cell poles are and a side region of the cell block (Fig. 11, para 0066)
the angled strip has a top region parallel to the top side and a second side region parallel to the side region (Fig. 11)
the side region having a strip-shaped connecting element 6b for electrically and mechanically connecting the strip-like contact elements (Fig. 11)


    PNG
    media_image1.png
    397
    561
    media_image1.png
    Greyscale

	Regarding Claim 12, Ochi teaches:
wherein the bus bars are metal (para 0043) and the case is made of aluminum (para 0038)
	One of ordinary skill in the art would have understood Ochi as teaching metals such as aluminum for the bus bar. Insofar as that is not explicitly found in Ochi, it would have been obvious to one of ordinary skill in the art to use aluminum, since aluminum was a conventional bus bar material known in the art. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 13, Ochi teaches:
at least three strip-shaped contact element separated by respective slots (Fig. 11)
	Regarding Claim 16, Ochi teaches:
wherein the slot is designed to extend into the side regions (Fig. 11)
	Regarding Claim 19, Ochi teaches:
wherein the stack has at least two battery cells with the cell connector arranged on a respective edge (Fig. 11)
	Regarding Claim 20, Ochi teaches:
an electric vehicle using the battery module (para 0004)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2010/0190050 to Ochi et al.) in view of Ochi2 (US 2019/0379015 to Ochi et al.).
	Regarding Claims 14-15, Ochi does not teach:
wherein the width of the slots is less than a width of the strip-shaped contact elements, including at most 30% of the width said contact elements 
	Ochi2, however, from the same field of invention, regarding bus bar modules, teaches a bus bar connecting adjacently stacked cells wherein the bus bars have slots between connecting elements that are less than 30% of the width of the connecting elements (see e.g. Figs, 8, 19). Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the relative widths of the connecting elements and slots in order to fit the cell dimensions, which are arbitrarily configurable and range widely across conventionally known cell-types, to change the resistance of the connecting elements by widening them, to connect adjacent rather than spaced cells in a parallel configuration, etc. Arbitrary parallel and/or series configurations were within the conventional skill in the art, and would have been obvious to vary for particular voltage/power applications.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2010/0190050 to Ochi et al.) in view of Tsuruta (JP 2014-203747 to Tsuruta et al.).
	Regarding Claims 17-18, Ochi does not explicitly teach:
wherein the angled strip has at least one third angled region oriented parallel to a third plane on a front or rear side and designed as a strip-shaped module connection element that is an “angled-away end section” of the strip-shaped connecting element
	Tsuruta, however, from the same field of invention, regarding a bus bar configuration for a cell stack, teaches a connector 13 that has an angled top- and side-portion along with an “angled-away” end portion 13e along a third plane (Fig. 1).

    PNG
    media_image2.png
    533
    389
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide such an angled away connection element on bus bars like those disclosed in Ochi with the motivation to accommodate side terminals, as taught in Tsuruta. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2010/0190050 to Ochi et al.) in view of Tsuruta (JP 2014-203747 to Tsuruta et al.) in view of Kwon (US 2017/0365888 to Kwon et al.).
	Regarding Claim 21, Ochi teaches:
a method for producing a battery module having at least two battery cells stacked in a stacking direction to form a cell block, the cell block having two opposite edges which extend in the stacking direction
at least one cell connector arranged on a respective edge, connecting cell poles of at least two battery cells stacked in a stacking direction (Fig. 11, para 0005)
a one-part, L-profile-shaped angled strip which is slotted perpendicular to the stacking direction in regions, the strip being arrangeable on an edge which extends in the stacking direction and is formed between a top side where the cell poles are and a side region of the cell block (Fig. 11, para 0066)
the angled strip has a top region parallel to the top side and a second side region parallel to the side region (Fig. 11)
the side region having a strip-shaped connecting element 6b for electrically and mechanically connecting the strip-like contact elements (Fig. 11)
wherein the method involves prespecifying an interconnection of the cells, determining a number of cell connectors corresponding to the interconnection and a number of contact elements (paras 0037, 0042, etc.)
	Ochi does not explicitly teach:
fitting a mounting device with the cell connectors so that they are arranged on the edges, welding the connectors to the terminals, and removing the mounting device
	Kwon, however, from the same field of invention, regarding a bus connection scheme, teaches use of a jig that is inserted with bus bars between terminal tabs, wherein welding is performed to connect the bus bars to the terminals, and then the jig is removed (para 0086). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to use a jig or positioning device to set up the bus bars for welding and then removing the jig after welding was accomplished, since such mounting devices, suitably adapted to the shape of particular connection structures, were known in the art and used in order to simplify construction and improve positioning.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2013/0230761 to Okutani et al.
US 2016/0248062 to Lee
US 2018/0130981 to Liu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723